Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 8, 2019

                                       No. 04-18-00919-CV

                                        Alfredo CEPEDA,
                                             Appellant

                                                 v.

                         Pansy Bama DIETZE and Juan Ramon Lopez,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2009CVQ001148-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        On September 25, 2007, a default judgment was entered against Appellee Pansy Bama
Dietze. Dietze subsequently filed an original petition for bill of review in the trial court, seeking
to vacate the default judgment. On October 31, 2018, the trial court granted the petition for bill
of review thereby vacating the default judgment. Additionally, the trial court ordered the parties
to confer and to enter into a docket control order. On November 30, 2018, Appellant Alfredo
Cepeda filed a notice of appeal.

         In Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995), the supreme court held that “[a]
bill of review [that] sets aside a prior judgment but does not dispose of the case on the merits is
interlocutory and not appealable.” Thus, the supreme court held that the court of appeals lacked
jurisdiction over the appeal. Id.

       We, therefore, ORDER Cepeda, on or before January 22, 2019, to show cause why this
appeal should not be dismissed for lack of jurisdiction. See id. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal.



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court